Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Bishop, Sr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bishop v. Johnson, No. 1:14-cv-02300-JKB, 2015 WL 4377957 (D. Md. filed July 13, 2015 & entered July 14, 2015). We deny his mo*227tions to appoint counsel and to amend his complaint and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.